Title: To George Washington from Lieutenant Colonel William Stephens Smith, 25 January 1778
From: Smith, William Stephens
To: Washington, George



Lancaster [Pa.] Jany 25th 1778
May it please your Excellency

Inclosed I have the Honour of transmitting an Order sent to me from the Board of War which Last Night I executed. the Gent. are now in Town Prisoners. they are treated with all the Dellicacey their Situation will admit of ⟨&⟩ their Behaivour on the Occasion has been unexceptionable. I should be happy to receive your Excellency orders concerning them.
Inclosed I also send a Letter from Doctor Beaumont who does not immagine that he is alluded to in the Order. Your Excellency’s Commands shall be with Pleasure Receiv’d By Your ever devoted S⟨ervant⟩

Wm S. Smith ⟨Lieut. Col.⟩

